DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:284 in the reply filed on 02/10/2022 is acknowledged.
Applicant’s election without traverse of Group II in the reply filed on 02/10/2022 is acknowledged.
Claims 1-13, 16-17, 24, and 29-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022. Note that Claim 24 is also withdrawn, because it depends from withdrawn claim 16 and thus should have been part of the Group III invention. 

Claim Status
Claims 1-58 are pending.
Claims 1-13, 16-17, 24, and 29-58 are withdrawn from consideration. 
Claims 14-15, 18-23, and 25-28 are examined on the merits.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 15, 18-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all directly or indirectly recite “preferably.” It is unclear if the recitation following is required by the claim or optional to meet the limitations of the claim. As such, the metes and bounds of the claims cannot be determined.
Claim 15 recites in item (b) “introduced into the cellular system by means independently selected from biological and/or physical means including…” It is unclear how a person skilled in the art could determine if a person practicing in the art independently selected anything as that would require the ability to read someone’s mind. Thus, it is unclear how this recitation is intended to limit the scope of the claim. As such, the metes and bounds of the claim cannot be determined. 


Improper Claim Dependence
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 requires that the synthetic transcription factor is configured to modulate expression of the morphogenic gene by binding to a regulation region located at a certain distance in relation to the start codon. Claim 14 already requires that activates expression of the morphogenic gene. It is unclear how this could be achieved without binding regulatory region and thus the limitations of claim 23 are already implicitly present in claim14. As such, claim 23 fails to further limit claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15, 18, 20-21, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al 2017 (PLOS One p. 1-13, published June 16, 2017).
The claims are drawn to methods of increasing transformation efficiency in a cellular system having the active steps of introducing into a cellular system a synthetic transcription factor that comprises a recognition domain and an activation domain and activates a morphogenic gene, and introducing into the cellular system at least one nucleotide sequence of interest (claims 14-15 and 23 (see 112 rejections above)), wherein the recognition domain is a disarmed CRISPR/nuclease system (claim 18), wherein the activation domain is selected from a listed which includes VP64 (claim 20), wherein the activation domain is fused to the N and/or C termini of the recognition domain (claim 21), wherein the synthetic transcription factor and/or recognition domain comprises a sequence set forth in any one of SEQ ID NOs:… (claim 25, this recitation cause the claim to encompass anything sharing a tiny fragment of any of the recited SEQ ID NOs), wherein the cellular system is selected from the group consisting of claims including eukaryotic/plant cell (claim 26), wherein the at least one part of the plant is selected from a group including leaves (claim 27), where the plant is a species including Arabidopsis (claim 28).       
Park et al disclose a transcriptional activation system comprising a VP64 activation domain C-terminal fused to nuclease deficient dCas9 which is used to activate Arabidopsis transcription factor PAP1 with a target guide RNA. The system was introduced with a nucleic acid of interest including the hpt selectable marker (Figure 1). The construct was introduced into leaf cells (p. 4). Accordingly, claims 14-15, 18, 20-21, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al 2017 (PLOS One p. 1-13, published June 16, 2017) as applied to claims 14-15, 18-21, 23, and 25-28 above, and further in view of Tak et al 2017 (Nature Methods 14:12 p. 1136-1166).
Claim 22 is drawn to the method of claim 18 wherein the recognition domain is a dCPF1.
Park et al teach all the limitations of claim 18.
Park et al do not teach the morphogenic genes listed in claim 22.
Tak et al teach a dCPF1 activator fusion that can be used to transcriptionally activate genes of interest in a cell (See entire document).
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to substitute the dCPF1 based synthetic transcriptional activator as it would have been a substitution of known functional equivalents at the time of filing. Further, these are both CRISPR based transcriptional activation system so a person of ordinary skill in the art would have had a reasonable expectation of success in using the system interchangeably. Accordingly, claim 22 is rejected as being unpatentable over Park et al further in view of Tak et al. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al 2017 (PLOS One p. 1-13, published June 16, 2017) as applied to claims 14-15, 18-21, 23, and 25-28 above, and further in view of Lowe et al 2016 (The Plant Cell 28: p. 1998-2015).
Claim 22 is drawn to the method of claim 14 wherein the at least one morphogenic gene is selected from the group listed in the claim including babyboom and wuschel.
Park et al teach all the limitations of claim 14.
Park et al do not teach the morphogenic genes listed in claim 22.
Lowe et al teach that the morphogenic regulators babyboom and wuschel improved monocot transformation efficiency when overexpressed (See entire document).
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the system of Park et al to increase expression of babyboom and/or wuschel to the end of increasing transformation efficiency in a monocot species of interest. A person of ordinary skill in the art would have been motivated to carry out such a process as higher transformation efficiency would lead to less need for space and screening potential transformants and therefore decreased costs. Accordingly, claim 22 is rejected as being unpatentable over Park et al further in view of Lowe et al.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663